 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Jeffrey Steven McCreary,                            Case No.: 18-cv-00789-CAB-BGS
12                                     Petitioner,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  AMEND PETITION [Doc. No. 15]
14   M.E. Spearman, Warden,
15                                   Respondent.
16
17         On December 13, 2018, this Court issued an order granting the motion for a stay
18   and abeyance pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003) and ordered
19   Petitioner to file an amended petition within 15 days removing any unexhausted claims.
20   [Doc. No. 11 at 15.] On December 31, 2018, Petitioner filed a First Amended Petition
21   which removed any unexhausted claims. [Doc. No. 12.] As a result, on January 4, 2019,
22   this Court issued an order administratively closing the case for the duration of the stay.
23   [Doc. No. 13.] This Court also ordered that, within 30 days of the California Supreme
24   Court issuing an order resolving Petitioner’s unexhausted claims, Petitioner file a motion
25   to lift the stay as well as a motion to file an amended petition for writ of habeas corpus
26   addressing the timeliness of his newly exhausted claims, together with a proposed
27   amended petition. [Id.]
28         On February 11, 2019, Petitioner filed a motion to lift the stay wherein Petitioner

                                                     1
                                                                                18-cv-00789-CAB-BGS
 1   indicated that the California Supreme Court has now ruled on his state habeas petition.
 2   [Doc. No. 14.] On February 28, 2019, this Court issued an order lifting the stay and
 3   reopening the case. [Doc. No. 16.]
 4         On February 11, 2019, Petitioner also filed a motion to amend the petition, to file a
 5   Second Amended Petition (“SAC”) and add back in his newly exhausted claim. [Doc.
 6   No. 15.] On March 21, 2019, Respondent filed a non-opposition to the motion to amend
 7   the petition. [Doc. No. 17.] Therefore, for good cause shown, the motion to amend the
 8   petition is GRANTED. The SAC [Doc. No. 15 at 9-187] is HEREBY DEEMED
 9   FILED.
10         IT IS SO ORDERED.
11   Dated: March 26, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              18-cv-00789-CAB-BGS
